LEVINE, Justice,
dissenting.
I agree with the majority’s analysis of the requirements of NDCC § 27-20-36(4), but not with its application of Anderson v. H.M., 317 N.W.2d 394 (N.D.1982), a case which opened the door to ignoring Uniform Juvenile Court Act statutory violations. I believe there is a purpose to be served by reversing, and so I dissent.
The legislature has passed very specific timelines for all parties, particularly the state and the court, to abide by in juvenile proceedings. By holding that violations of these *308timelines are without consequence, we condone an institutional disregard for them in cases like Anderson, as well as in this case. As judges become fewer, the pressure on trial courts will be greater to “continue” statutorily non-continuable matters to accommodate other “serious” matters. However, by imposing these timelines, the legislature has decided that deprivation orders extending the state’s custody over children are “serious,” notwithstanding the parties’ -or the court’s differing priorities.
Of course, as the majority notes, the primary purpose of the Juvenile Court Act is to protect the welfare of children. But that protection comes from the substance and procedure found in our statutes (as well as the federal and state constitutions). Parents’ rights and children’s rights must be protected by the process due them under the law. Whether the deprivation of the process due a parent turns out to be “detrimental” to the well-being of a child cannot be the driving force to achieve a desired result. Indeed, section 27-20-36-(4)(a), (b) and (d), makes it clear that the court has the power to extend an order of deprivation only if a hearing with notice and opportunity to be heard is held within the time specified in the prior order, in this case, fifteen months. This did not happen. The trial court was without authority to do what it did, that is, to “continue” the hearing, and the petition for extension should be dismissed and the order of disposition reversed.